Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 

Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 4/28/2022 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding the arguments pertaining to the electrodes.  It is acknowledged in the previous and current rejection of the claims, Johnson does not explicitly disclose the electrodes as claimed.  It is merely pointed out the inference within the Jonhnson document that acknowledge one or ordinary skill understands and expects the capability and likelihood of electrical contacts on the surface of a device, as such electrical contacts event though not depicted are stated to be known.
	Seddon and  Holden are further cited to provide clear depictions of what one of ordinary skill would expect. Seddon figure 25-38 clearly shows a UBM electrode and solder ball penetrating through a passivation layer.  This figure and description is effectively the same structure as being claimed to be cleaned by the claimed cleaning process.  

    PNG
    media_image1.png
    176
    371
    media_image1.png
    Greyscale


Holden cited figures 2-4F demonstrate effectively the same.  

    PNG
    media_image2.png
    366
    630
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    675
    632
    media_image3.png
    Greyscale

As clearly shown in Holden the pillar electrodes 407 under bumps 409 penetrate through passivation layers 406 and 408 to contact the semiconductor device layer 404. 

Contrary to the arguments, the references Seddon and Holden both teach the conventional subject matter which would be obvious if not implicitly implied from the disclosure of Johnson.

Further note, the reference Chen may be additionally applied for the same teaching.  
Chen et al. figure 2B as previously cited in rejections of the claims depicts a UBM and solder ball penetrating a conventional surface passivation layer of a chip being separated.

    PNG
    media_image4.png
    276
    497
    media_image4.png
    Greyscale


	As addressed in the previous and current office action, this feature is notoriously well known and would be expected in Johnson, event though Johnson may not be explicitly clear on the specific structure.  All of Holden, Seddon and Chen teach the structure and further disclose the process undergoing analogous cleaning and separation procedures.  Should it not be directly inferred from Johnson, in view of Holden, Seddon and/or Chen one of ordinary skill in the art would be expected to modify the chips of Johnson to included electrode structures which penetrate through the surface passivation layer of the chips and have a bump/ball thereon.  As it was common knowledge in the art that having electrical connections and pathways to the semiconductor chip being produced was ideal, for the mere purpose a producing a functioning chip capable of being used.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-10, 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0238073) in view of Okamoto et al. (US 2011/0067733) and Holden et al. (US 2015/0255349) in view of Zhao (US 2017/0154768 A1) in view of Seddon (US 2019/0371670 A1) in view of Chen et al. (CN 106409816 A).

Regarding claims 1, 3, 10, 14 and 16-18, Johnson teaches a processing method for a workpiece which has a front surface formed with a device in each of regions partitioned by a plurality of intersecting streets, the device being provided with projecting electrodes, the processing method comprising: 
a holding member disposing step of disposing a holding member on a back surface of the workpiece [1], wherein the holding member includes a tape[5] and an annular frame [6] to which the tape[5] is attached (see Figs. 3,11);

    PNG
    media_image5.png
    585
    550
    media_image5.png
    Greyscale

a mask/passivation layer 4 preparing step of forming mask4 including a passivation layer 4 (i.e. As per understood by Applicant’s written description and figures the mask is the same as the passivation layer) that covers the devices on the front surface of the work piece and exposes the streets (see Figs. 1-3, devices 2 having a mask 4 exposing streets 3 on a wafer 1, paras. [0053]-[0055]); 
a plasma etching step of repeating steps of plasmatized SF6 and  plasmatized C4F8  as an operation of supplying plasmatized SF6 through the mask to the substrate of the workpiece to form grooves piece which is accompanied by a holding member disposed on a back surface thereof, (b) then supplying plasmatized C4F8 to the substrate of the workpiece through the mask to deposit a coating on the substrate of the workpiece, and (c) thereafter supplying plasmatized SF6 to the substrate of the  workpiece through the mask to remove the coating present at bottoms of the grooves, thereby etching the groove bottoms  (see Figs. 3-5, paras. [0005], [0069] disclose using a Bosch (TDM) plasma etching process wherein SF6 and C4F8 are alternated to etch and passivate (i.e. form a coating), thereby etching grooves in the substrate in the streets, a “holding member” is the tape 5 and annular frame 6).  The cycle is repeated until the desired predetermined depth of the grooves is achieved.  Note: regarding claim 10, the number of repeated cycles taught in Johnson as a optimizable parameter which is merely dependent upon desired depth.  One of ordinary skill would repeat the require number of cycles until the desired depth is achieved.  As such the claimed range of 50 cycles does not provide a manipulative distinction.  Further the depth is a function of number of cycles [ƒ(N)], thus it is understood the number of steps repeated is a set number based on a predetermined depth of the grooves.  For example, if one desires a x deep groove, the cycle would be repeated N times, as X =ƒ(N).
[0069] The substrate can be processed using techniques well known in the semiconductor industry. Silicon substrates are generally processed using a Fluorine based chemistry such as SF.sub.6. SF.sub.6/O.sub.2 chemistry is commonly used to etch Silicon because of its high rate and anisotropic profile. A disadvantage of this chemistry is its relatively low selectivity to masking material for example to photoresist which is 15-20:1. Alternatively a Timed Division Multiplex (TDM) process can be used which alternates between deposition and etching to produce highly anisotropic deep profiles. For example, an alternating process to etch Silicon uses a C.sub.4F.sub.8 step to deposit polymer on all exposed surfaces of the Silicon substrate (i.e., mask surface, etch sidewalls and etch floor) and then an SF.sub.6 step is used to selectively remove the polymer from the etch floor and then isotropically etch a small amount of silicon. The steps repeat until terminated. Such a TDM process can produce anisotropic features deep into Silicon with selectivities to the masking layer of greater than 200:1. This then makes a TDM process the desired approach for plasma separation of Silicon substrates. Note that the invention is not limited to the use of fluorine containing chemistries or a time division multiplex (TDM) process. For example, silicon substrates may also be etched with Cl, HBr or I containing chemistries as is known in the art. 

Regarding claim 161 the further limitation of “preparing the workpiece having a substrate, a passivation film that covers a front surface of the substrate, a soldered electrode formed as an underbump metal and extending through the passivation film to the front surface of the substrate, and a bump connected to the substrate via the soldered electrode,”
While Johnson is silent regarding devices having projecting electrode/contacts, such feature is obvious if not inferred, as a batch processed chip formed from a wafer generally has the electrodes formed prior to the dicing steps.  
Note, Johnson does disclose the devices are semiconductor devices (paras. [0003], [0029]-[0031]) and further notes the devices commonly comprise aluminum contacts (para. [0072]). In view of Johnson’s disclosure, alone, a ordinarily skilled artisan would recognize that it is obvious for semiconductor devices to include electrodes on the device surface which extend through the passivation layer because this is required for operable/functional devices. Electrode contacts (i.e. solder bumps) are generally require for bonding and providing input/ouput connections for power and signals.  However, for completeness, related art from Holden and also Seddon teach dicing a wafer of semiconductor devices having analogous electrodes on the surface, as claimed.  See Figs. 2A-4F of Holden and figures 36-38 of Seddon. 
In view of Holden, a skilled artisan would recognize that operable/functional semiconductor devices require electrodes and electrodes would be formed on the device surface prior to dicing (i.e. preparing of the workpiece to be diced).  The electrodes of Holden have a cylindrical shape and are connected to the semiconductor substrate through a opening which is functionally analogous to the claimed soldered electrode extending though the passivation layer.  The disclosure of the structure prior to dicing demonstrates “preparing the workpiece” prior to dicing.  
It is noted, the Applicant’s figures merely show the completed structure of the cylindrical electrode connected though a opening/undercut.  This is analogous to the process and structure demonstrated in Seddon figures 36-38.

    PNG
    media_image6.png
    381
    542
    media_image6.png
    Greyscale

As shown in the progression of figures from Seddon, a workpiece 108 undergoing a analogous separation process comprises soldered metal electrodes 116 (directly analogous to applicant’s depicted solder electrodes 204 which are conventional UBMs) in openings of a passivation layer 110 located on the workpiece, which is analogous to the limitation.  
Note: the solder being recognized in the art as a “bump”, it is recognized wherein said solder extends along a side of each of said bumps. ( As best as this limitation is understood)

For additional further support demonstrating performing a analogous singulation etch where the chips being singulated further including exposed electrodes prepared as claimed and having the identical shapes as found in the Applicants disclosure, see Chen et al.   Chen discloses the modification as presented in the previous rejection as a known capable option at the time of the invention to one of ordinary skill in the art.

    PNG
    media_image7.png
    240
    505
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    276
    497
    media_image4.png
    Greyscale

As shown in figure 1B, Chen demonstrates the identical soldered electrode 111 which is also identically identified as a UBM 111 penetrates though and over the passivation layer 109.  A identical solder bump 113 is located on the UBM.  This structure is shown to exist before dicing, thus the claimed workpiece having identical components is prepared before the dicing as claimed.  As further shown in the progression of figures 1B to 2B, one may perform as SF6 and C4F8 etching singulation process though a exposed portion of a passivation layer while a UBM/”solder electrode” 111 and solder ball 113 penetrate there through.  The relative portion of the translated Chen document is reproduced below:

contacting the bonding pad 107 in some embodiments, in the opening of the passivation layer 109, under bump metal piece (UBM) 111 is formed on the exposed. UBM 111 may extend through the passivation layer 109 in the opening and also extending along the surface of the passivation layer 109. In some embodiments, the UBM 111 may comprise three layers of conductive material, such as a titanium layer, a copper layer and a nickel layer. However, the common technical personnel of this field will be aware, there may be suitable for arranging a plurality of layer of material and arrangement of such as chrome/chrome-copper alloy/copper/gold, titanium/titanium tungsten/copper arrangement or copper/nickel/gold, these are suitable for the formation of UBM. Any suitable material or material layer for UBM 111 are included in the scope of the present invention.
In some embodiments, the connector 113 formed on the UBM 111 over and electrically coupled with it. In some embodiments, the connectors 113 can be solder balls, metal columns, controlled collapse chip connection (C4) bumps, ball grid array (BGA) balls, micro-bump, chemical nickel-plating chemical palladium plating gold technique (ENEPIG) to form the bump. connector 113 may comprise a conductive material, such as solder, copper, aluminium, gold, nickel, silver, palladium, tin, or a combination thereof. the connecting piece 113 is in some embodiments of the solder bump, to connecting piece 113 is formed by firstly forming a solder layer by such as evaporation, electroplating, printing, solder transfer (transfer), and other common method. Upon forming a solder layer on the structure, it can perform the return to forming the material into desired projection shape. In other embodiments, the connector 113 can be by sputtering, printing, electro plating, electroless plating, PVD or the like of metal column (e.g., such as copper). metal column may not contain solder and has a substantially vertical side walls. In some embodiments, form a metal coating on the top part of the metal post (not shown). metal covering layer may comprise solder, nickel, tin, tin-lead, gold, silver, palladium, indium, nickel-palladium-gold, nickel-gold, or combinations thereof and can be formed by plating process.
Referring to FIGS. 2A and 2B, in some embodiments, the pipe core area 101 of view and the integrate circuit tube core top-view can be geometrically symmetrical in rotating 90 degrees, 180 degrees and/or 270 degrees. However, the pipe core area 101 and integrated circuit pipe core can be asymmetrical on the function under the rotating 90 degrees, 180 degrees and/or 270 degrees. Therefore, one or more alignment marks may be formed on each of the integrated circuit tube core to mark the integrated circuit tube core of the proper orientation. In some embodiments, patterned workpiece 100 to form along the line 103 (see FIG. 1A and FIG. 1B) of the groove 201 so that the groove 201 the workpiece 100 of each tube core area 101 are separated. bottom of the groove 201 has a substrate 105, 201B. Thus, the workpiece 100 is partially cut as a single integrated circuit tube core. the bottom of the groove is a groove in some embodiments, patterning process further removing a triangle portion 203 from each one corner of the tube core area 101 (top-down perspective) for forming the alignment mark 205, so that after removing a triangular portion 203, 201 formed of bottom 201B are substantially coplanar. In some embodiments, each of alignment mark 205 is allowed to identify the proper orientation of the corresponding integrated circuit tube core. In some embodiments, for example, can be to pattern the workpiece 100 using etching, sawing, laser ablation, or a combination thereof. In some embodiments, for example, a suitable etching process can include a deep reactive ion etching (DRIE) process such as Bosh process and so on. In some embodiments, can be in the time period is between about 10 seconds to about 600 seconds, at about room temperature to temperature of between about 100 ℃, the etching gas is at about several mTorr at a pressure between approximately several hundred mTorr, such as SF6/Ar use, and a source gas such as C4F8 to perform Bosh process.

As understood in the art, the etching singulation of Johnson using SF8 and C4F8 gasses was known and used with electrodes prepared as claimed.



It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrodes of  Johnson with the electrodes as taught by either Holden, Seddon and/or Chen, since simple substitution of one known element for another to obtain predictable results of a solder/electrode passing though a passivation layer is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Johnson is silent regarding a foreign matter removing step of cleaning the work piece with a cleaning liquid, after the plasma etching step is conducted, to remove the coating produced in the plasma etching step. Removal of the polymer passivation film after a Bosch process is well known in the art and this step would have been obvious to a skilled artisan. Related art from Okamoto teaches it is desirable to remove this plasma polymerized film and teaches removal of this film by immersion in hydrofluoroether (see paras. [0002]-[0010], [0147]-[0155]). In view Okamoto, a skilled artisan performing Johnson's method would be motivated to clean the polymerized film formed during the plasma process using Okamoto's cleaning technique for the reasons discussed by Okamoto (see paras. [0002]-[0005]).  Performing the cleaning step to remove the material would be expected to remove the material from all areas, including the material on the solder bumps.


 Further regarding the cleaning step of claim 1 wherein the foreign matter removing step is carried out by immersing the work piece in the cleaning liquid (Okamoto teaches immersing the work piece in a cleaning liquid, see abstract, paras. [0008], [0015]-[0023], [0147]-[0155]), it would be at least obvious if not inferred the holder would be submerged along with the work piece, as the holder would be holding the workpiece.  At the time of the invention the holder and work piece as claimed was known to be submerged in cleaning fluids.  For support see Zhao Fig. 2.

    PNG
    media_image8.png
    613
    581
    media_image8.png
    Greyscale

	As shown in Zhao, cleaning tanks are known to be capable of submerging both the workpiece and the holder.  Additionally, by submerging the holder the further benefit of also simultaneous cleaning the holder would be achieved thereby having a clean holder should it be reused.  
	Furthermore, performing the same cleaning steps with the same solutions on the same materials will be expected to have the same results. See MPEP 2112. Thus performing the same cleaning method would be not expected to lower an adhesive force of the tape.

Regarding conventionally known ultrasonic cleaning, Okamoto teaches cleaning by immersion in a heated cleaning liquid while applying ultrasonic vibration to the cleaning liquid (see Okamoto et al.  paras. [0008], [0149] the ideal cleaning is performed by immersion of the object to be cleaned in the cleaning liquid at a temperature between 30 and 60C and subjected to ultrasonic vibration.).

Regarding heating and specific temperature ranges of the cleaning liquid (Claims 1 & 18), Okamoto et al. teaches a slightly broader ideal range of 30-60C as opposed the claimed 45 C to 50 C.  Okamoto provides example having temperatures ranging from room temperature to just over 200C then provides 30-60C is the most ideal for the purpose.  Okamoto further shows a curve in the referenced figures suggesting results within the specifically claimed range.  Okamoto et al. discloses overlapping ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”).
 



Regarding claim 4, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Seddon in view of Chen wherein the holding member includes a tape including a base material layer and a glue layer disposed on the base material layer (adhesive tape 5), and an annular frame (6) to which an outer peripheral edge of the tape is attached (see Figs. 3-11), and in the foreign matter removing step, the work piece is immersed in the cleaning liquid together with the tape adhered to the back surface of the work piece and the annular frame.


Regarding claim 13, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Seddon in view of Chen teach wherein processing method for a workpiece according to claim 12, further comprising a step of cutting or laser ablating the front surface of the workpiece to expose the streets (Johnson ¶20 – “the masking process is achieved by adhering a mask material to the backside of the wafer and using a laser to define the etch streets prior to plasma processing.”).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zhao in view of Seddon in view of Chen in view of Ohata (US 2009/0212014 A1) .

Regarding claim 6, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Seddon in view of Chen teach processing method for a workpiece according to claim 1, however may be silent upon wherein the plasma etching step is performed on a plurality of workpieces.  It is obvious to repeat steps to create a plurality of devices. See MPEP 2144.04 VI.
	Alternatively, it is also know to perform batch processing when performing plasma processing.  Multiple holders and workpiece may be batch processes in order to increase productivity.  See Ohata et al. entire document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a plasma process to accommodate a plurality of workpiece at once since applying a known technique of batch processing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zhao in view of Seddon in view of Chen in view of Ohata in view of Klingbeil (US 6076585 A).


Regarding claim 7, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Seddon in view of Chen in view of Ohata teach processing method for a workpiece according to claim 6.  At the time of the invention it was known that batch processing also applies to cleaning.  As demonstrated in Klingbeil foreign matter removing steps were known to  includes placing the plurality of workpieces in a cassette and immersing the cassette in the cleaning liquid.   See Klingbeil Fig. 2.

    PNG
    media_image9.png
    316
    462
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a cleaning process to accommodate a plurality of workpieces/holders at once since applying a known technique of batch processing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. (US 2015/0255349) in view of Zhao in view of Seddon in view of Chen in view of Ohata in view of Klingbeil in view of Sandoh (US 20180076088 A1).
Regarding claim 8, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Ohata in view of Sheddon in view of Chen teach processing method for a workpiece according to claim 1, however may be silent upon wherein the mask in the mask preparing step includes a water-soluble resin applied to the front surface of the workpiece. The material was however known and used for the purpose at the time of the invention.  See Sandos ¶31 and Figs. 3-9.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a water soluble material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. (US 2015/0255349) in view of Zhao in view of Seddon in view of Chen in view of Ohata in view of Klingbeil in view of Sandoh and Seddon (US 2019/0371670 A1)

Regarding claim 9, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Seddon in view of Chen in view of Ohata in view of Klingbeil teach processing method for a workpiece according to claim 1, wherein a grinding step is performed between the plasma etching step and the foreign matter removing step (Johnson ¶17 & 54).  Johnson is merely silent upon the grinding step including grinding the back surface of the workpiece to expose the grooves.  At the time of the invention, back grinding to specifically reach and expose plasma etched grooves was known.  For example see Seddon  ¶86 and figs 2-6 and Sandoh Figs. 3-9.  Both Seddon figure 6 and Sandoh fig. 8 are directly analogous to the device shown in figure 5 of Johnson, noting Sandoh might not be showing a annular support ring portion of the holder.  One of ordinary skill in the art could used the thinning back grinding step of Johnson to fully separate the devices of the workpiece on the holder after plasma etching as shown by Seddon and Sandoh, and then subsequently perform the disclosed cleaning individually or by batch means.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.



Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al. and Holden et al. in view of Zhao in view of Seddon in view of Chen in view of Lindmayer (US 3949463 A).
Regarding claim 12, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Seddon in view of Chen teach wherein the processing method for a workpiece according to claim 1, however is silent upon wherein the mask in the mask preparing step includes specifically applying a water-soluble resin to cover the front surface of the workpiece.  The photo resist resin mask of Johnson is not specifically stated to be water soluble.  Johnson merely generally states the mask may be any suitable masking material and then merely gives a example of a resin photoresist in a embodiment example.  
At the time of the invention water soluble masking photoresists resin masking materials were known, used and commercially available.   For support see Lindmayuer et al. Col. 5 line 18+ which describes a commercially available generic water soluble photoresist.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a appropriate masking material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Okamoto et al.  and Holden et al. in view of Zhao   in view of Seddon in view of Chen in view of Bishop et al. (US 20160064334 A1)

Regarding claims 14-15, Johnson et al. in view of Okamoto et al. and Holden et al.in view of Zhao in view of Seddon in view of Chen teach wherein the processing method for a workpiece according to claim 1, however wherein said soldered electrode formed as an underbump metal and extends along said passivation film and a side of each of said bumps.  The cited reference Sheddon which explicitly teaches UBMs passing though the analogous passivation layer merely depicts the UBM having a generic rectangular cross sectional shape.  At the time of the invention UBMs were commonly known to have the cross sectional shape as claimed.  The change in shape is not recognized to produce any unexpected results or benefit and is commonly used in the art.  For support see Biship et al. which demonstrate the analogous components as claimed and also disclosed in Sheddon.  See Bishop Fig. 2E.

    PNG
    media_image10.png
    623
    292
    media_image10.png
    Greyscale

As shown in Bishop’s fig. 2E, a UBM is known in the art to be capable of having a shape such that wherein said soldered electrode (i.e. UBM) 74 extends along said passivation film 86 and a side of each of said bumps 78.
At the time of the invention, it would be obvious to one of ordinary skill in the art to modify Sneddon to form soldered electrodes (UBM) shaped as disclosed in Bishop, as a mere change in shape in the absence of unexpected results and or benefit is considered a obvious variant to one of ordinary skill in the art.



Claims 1-5, 10-11, 13 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0238073) in view of Chen et al. (CN 106409816 A) in view of Okamoto et al. (US 2011/0067733) and in view of Zhao (US 2017/0154768 A1).

Regarding claims 1, 3, 10 and 14-15, Johnson teaches a processing method for a work piece which has a front surface formed with a device in each of regions partitioned by a plurality of intersecting streets, the device being provided with projecting electrodes, the processing method comprising: 
a holding member disposing step of disposing a holding member on a back surface of the workpiece [1], wherein the holding member includes a tape[5] and an annular frame [6] to which the tape[5] is attached (see Figs. 3,11);

    PNG
    media_image5.png
    585
    550
    media_image5.png
    Greyscale

a mask/passivation layer 4 preparing step of forming mask4 including a passivation layer 4 (i.e. As per understood by Applicant’s written description and figures the mask is the same as the passivation layer) that covers the devices on the front surface of the work piece and exposes the streets (see Figs. 1-3, devices 2 having a mask 4 exposing streets 3 on a wafer 1, paras. [0053]-[0055]); 
a plasma etching step of repeating steps of plasmatized SF6 and  plasmatized C4F8  as an operation of supplying plasmatized SF6 through the mask to the substrate of the workpiece to form grooves piece which is accompanied by a holding member disposed on a back surface thereof, (b) then supplying plasmatized C4F8 to the substrate of the workpiece through the mask to deposit a coating on the substrate of the workpiece, and (c) thereafter supplying plasmatized SF6 to the substrate of the  workpiece through the mask to remove the coating present at bottoms of the grooves, thereby etching the groove bottoms  (see Figs. 3-5, paras. [0005], [0069] disclose using a Bosch (TDM) plasma etching process wherein SF6 and C4F8 are alternated to etch and passivate (i.e. form a coating), thereby etching grooves in the substrate in the streets, a “holding member” is the tape 5 and annular frame 6).  The cycle is repeated until the desired predetermined depth of the grooves is achieved.  Note: regarding claim 10, the number of repeated cycles taught in Johnson as a optimizable parameter which is merely dependent upon desired depth.  One of ordinary skill would repeat the require number of cycles until the desired depth is achieved.  As such the claimed range of 50 cycles does not provide a manipulative distinction.  Further the depth is a function of number of cycles [ƒ(N)], thus it is understood the number of steps repeated is a set number based on a predetermined depth of the grooves.  For example, if one desires a x deep groove, the cycle would be repeated N times, as X =ƒ(N).
[0069] The substrate can be processed using techniques well known in the semiconductor industry. Silicon substrates are generally processed using a Fluorine based chemistry such as SF.sub.6. SF.sub.6/O.sub.2 chemistry is commonly used to etch Silicon because of its high rate and anisotropic profile. A disadvantage of this chemistry is its relatively low selectivity to masking material for example to photoresist which is 15-20:1. Alternatively a Timed Division Multiplex (TDM) process can be used which alternates between deposition and etching to produce highly anisotropic deep profiles. For example, an alternating process to etch Silicon uses a C.sub.4F.sub.8 step to deposit polymer on all exposed surfaces of the Silicon substrate (i.e., mask surface, etch sidewalls and etch floor) and then an SF.sub.6 step is used to selectively remove the polymer from the etch floor and then isotropically etch a small amount of silicon. The steps repeat until terminated. Such a TDM process can produce anisotropic features deep into Silicon with selectivities to the masking layer of greater than 200:1. This then makes a TDM process the desired approach for plasma separation of Silicon substrates. Note that the invention is not limited to the use of fluorine containing chemistries or a time division multiplex (TDM) process. For example, silicon substrates may also be etched with Cl, HBr or I containing chemistries as is known in the art. 

Regarding the further limitation of “preparing the workpiece having a substrate, a passivation film that covers a front surface of the substrate, a soldered electrode formed as an underbump metal and extending through the passivation film to the front surface of the substrate, and a bump connected to the substrate via the soldered electrode,”
While Johnson is silent regarding devices having projecting electrode/contacts, such feature is obvious if not inferred, as a batch processed chip formed from a wafer generally has the electrodes formed prior to the dicing steps.  
Note, Johnson does disclose the devices are semiconductor devices (paras. [0003], [0029]-[0031]) and further notes the devices commonly comprise aluminum contacts (para. [0072]). In view of Johnson’s disclosure, alone, a ordinarily skilled artisan would recognize that it is obvious for semiconductor devices to include electrodes on the device surface which extend through the passivation layer because this is required for operable/functional devices. Electrode contacts (i.e. solder bumps) are generally require for bonding and providing input/output connections for power and signals
For additional further support demonstrating performing a analogous singulation etch where the chips being singulated however further including identical electrodes prepared as claimed and having the identical shapes as found in the Applicants disclosure, see Chen et al.   Chen discloses preparing a workpiece as claimed and then subsequently singulation in a analogous manner as claimed and disclosed by Johnson..

    PNG
    media_image7.png
    240
    505
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    276
    497
    media_image4.png
    Greyscale

As shown in figure 1B, Chen demonstrates the identical soldered electrode 111 which is also identically identified as a UBM 111 penetrates though and over the passivation layer 109.  A identical solder bump 113 is located on the UBM.  This structure is shown to exist before dicing, thus the claimed workpiece having identical components is prepared before the dicing as claimed.  As further shown in the progression of figures 1B to 2B, one may perform as SF6 and C4F8 etching singulation process though a exposed portion of a passivation layer while a UBM/”solder electrode” 111 and solder ball 113 penetrate there through.  The relative portion of the translated Chen document is reproduced below:

contacting the bonding pad 107 in some embodiments, in the opening of the passivation layer 109, under bump metal piece (UBM) 111 is formed on the exposed. UBM 111 may extend through the passivation layer 109 in the opening and also extending along the surface of the passivation layer 109. In some embodiments, the UBM 111 may comprise three layers of conductive material, such as a titanium layer, a copper layer and a nickel layer. However, the common technical personnel of this field will be aware, there may be suitable for arranging a plurality of layer of material and arrangement of such as chrome/chrome-copper alloy/copper/gold, titanium/titanium tungsten/copper arrangement or copper/nickel/gold, these are suitable for the formation of UBM. Any suitable material or material layer for UBM 111 are included in the scope of the present invention.
In some embodiments, the connector 113 formed on the UBM 111 over and electrically coupled with it. In some embodiments, the connectors 113 can be solder balls, metal columns, controlled collapse chip connection (C4) bumps, ball grid array (BGA) balls, micro-bump, chemical nickel-plating chemical palladium plating gold technique (ENEPIG) to form the bump. connector 113 may comprise a conductive material, such as solder, copper, aluminium, gold, nickel, silver, palladium, tin, or a combination thereof. the connecting piece 113 is in some embodiments of the solder bump, to connecting piece 113 is formed by firstly forming a solder layer by such as evaporation, electroplating, printing, solder transfer (transfer), and other common method. Upon forming a solder layer on the structure, it can perform the return to forming the material into desired projection shape. In other embodiments, the connector 113 can be by sputtering, printing, electro plating, electroless plating, PVD or the like of metal column (e.g., such as copper). metal column may not contain solder and has a substantially vertical side walls. In some embodiments, form a metal coating on the top part of the metal post (not shown). metal covering layer may comprise solder, nickel, tin, tin-lead, gold, silver, palladium, indium, nickel-palladium-gold, nickel-gold, or combinations thereof and can be formed by plating process.
Referring to FIGS. 2A and 2B, in some embodiments, the pipe core area 101 of view and the integrate circuit tube core top-view can be geometrically symmetrical in rotating 90 degrees, 180 degrees and/or 270 degrees. However, the pipe core area 101 and integrated circuit pipe core can be asymmetrical on the function under the rotating 90 degrees, 180 degrees and/or 270 degrees. Therefore, one or more alignment marks may be formed on each of the integrated circuit tube core to mark the integrated circuit tube core of the proper orientation. In some embodiments, patterned workpiece 100 to form along the line 103 (see FIG. 1A and FIG. 1B) of the groove 201 so that the groove 201 the workpiece 100 of each tube core area 101 are separated. bottom of the groove 201 has a substrate 105, 201B. Thus, the workpiece 100 is partially cut as a single integrated circuit tube core. the bottom of the groove is a groove in some embodiments, patterning process further removing a triangle portion 203 from each one corner of the tube core area 101 (top-down perspective) for forming the alignment mark 205, so that after removing a triangular portion 203, 201 formed of bottom 201B are substantially coplanar. In some embodiments, each of alignment mark 205 is allowed to identify the proper orientation of the corresponding integrated circuit tube core. In some embodiments, for example, can be to pattern the workpiece 100 using etching, sawing, laser ablation, or a combination thereof. In some embodiments, for example, a suitable etching process can include a deep reactive ion etching (DRIE) process such as Bosh process and so on. In some embodiments, can be in the time period is between about 10 seconds to about 600 seconds, at about room temperature to temperature of between about 100 ℃, the etching gas is at about several mTorr at a pressure between approximately several hundred mTorr, such as SF6/Ar use, and a source gas such as C4F8 to perform Bosh process.

As understood in the art, the etching singulation of Johnson using SF8 and C4F8 gasses was known and used with electrodes prepared as claimed.



It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrodes of  Johnson with the electrodes as taught by Chen, since simple substitution of one known element for another to obtain predictable results of a solder/electrode passing though a passivation layer is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). Simple substitution of the prepared workpiece of Chen into the process of Johnson would meet the subject matter as claimed.

	Further regarding the foreign matter removing step[s], Johnson is silent regarding a foreign matter removing step.  In the art cleaning is a fundamental implicitly understood practice in the art as foreign contaminant matter is known to cause production problems.  It is common knowledge in the art, even if not specified cleaning can be performed before and/or after any step for the generic expected benefit of mitigating workpiece error and contamination.  
Johnson is silent upon cleaning the work piece with a cleaning liquid, after the plasma etching step is conducted, to remove the coating produced in the plasma etching step.  This recited cleaning process is recognized in the art a sa Bosh process.  Removal of the polymer passivation film after a Bosch process is well known in the art and this step would have been obvious to a skilled artisan. Related art from Okamoto teaches it is desirable to remove this plasma polymerized film and teaches removal of this film by immersion in hydrofluoroether (see paras. [0002]-[0010], [0147]-[0155]). In view Okamoto, a skilled artisan performing Johnson's method would be motivated to clean the polymerized film formed during the plasma process using Okamoto's cleaning technique for the reasons discussed by Okamoto (see paras. [0002]-[0005]).  Performing the cleaning step to remove the material would be expected to remove the material from all areas, including the material on the solder bumps.


 Further regarding the cleaning step of claim 1 and claim 3 wherein the foreign matter removing step is carried out by immersing the work piece in the cleaning liquid (Okamoto teaches immersing the work piece in a cleaning liquid, see abstract, paras. [0008], [0015]-[0023], [0147]-[0155]), it would be at least obvious if not inferred the holder would be submerged along with the work piece, as the holder would be holding the workpiece.  At the time of the invention the holder and work piece as claimed was known to be submerged in cleaning fluids.  For support see Zhao Fig. 2.

    PNG
    media_image8.png
    613
    581
    media_image8.png
    Greyscale

	As shown in Zhao, cleaning tanks are known to be capable of submerging both the workpiece and the holder.  Additionally, by submerging the holder the further benefit of also simultaneous cleaning the holder would be achieved thereby having a clean holder should it be reused.  
	Furthermore, performing the same cleaning steps with the same solutions on the same materials will be expected to have the same results. See MPEP 2112. Thus performing the same cleaning method would be not expected to lower an adhesive force of the tape.


Regarding claim 4, Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao teach wherein the holding member includes a tape including a base material layer and a glue layer disposed on the base material layer (adhesive tape 5), and an annular frame (6) to which an outer peripheral edge of the tape is attached (see Figs. 3-11), and in the foreign matter removing step, the work piece is immersed in the cleaning liquid together with the tape adhered to the back surface of the work piece and the annular frame.



Regarding claim 13, Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao teach wherein processing method for a workpiece according to claim 12, further comprising a step of cutting or laser ablating the front surface of the workpiece to expose the streets (Johnson ¶20 – “the masking process is achieved by adhering a mask material to the backside of the wafer and using a laser to define the etch streets prior to plasma processing.”).

Regarding claims 14 and 15, Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao teach wherein the processing method for a workpiece according to claim 1, wherein said soldered electrode formed as an underbump metal and extends along said passivation film and a side of each of said bumps and wherein th soldered electored includes opposing angled sidewalls the [sic] define and interior space configured to receive a portion of a respective one of said electroes (see regarding claim 1 – See Chen which teaches the identical ubm and bump shape relative to the passivation layer.  The shape does not provide any manipulative difference as Chen demonstrates the shapes are known to be compatible with the claimed singulation process and does not produce any unexpected results or benefits.).  

Regarding claim 16,  processing method for a workpiece according to claim 1, wherein the workpiece further has a passivation film that covers a front surface of the substrate and the soldered electrode extends through the passivation film to directly contact the front surface of the substrate (see regarding claim 1) .




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao in view of Ohata (US 2009/0212014 A1) .

Regarding claim 6, Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao teach processing method for a workpiece according to claim 1, however may be silent upon wherein the plasma etching step is performed on a plurality of workpieces.  It is obvious to repeat steps to create a plurality of devices. See MPEP 2144.04 VI.
	Alternatively, it is also know to perform batch processing when performing plasma processing.  Multiple holders and workpiece may be batch processes in order to increase productivity.  See Ohata et al. entire document.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a plasma process to accommodate a plurality of workpiece at once since applying a known technique of batch processing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao teach in view of Ohata in view of Klingbeil (US 6076585 A).


Regarding claim 7, Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao in view of Ohata teach processing method for a workpiece according to claim 6.  At the time of the invention it was known that batch processing also applies to cleaning.  As demonstrated in Klingbeil foreign matter removing steps were known to  includes placing the plurality of workpieces in a cassette and immersing the cassette in the cleaning liquid.   See Klingbeil Fig. 2.

    PNG
    media_image9.png
    316
    462
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a cleaning process to accommodate a plurality of workpieces/holders at once since applying a known technique of batch processing to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao in view of Ohata in view of Klingbeil in view of Sandoh (US 20180076088 A1).

Regarding claim 8, Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao in view of Ohata teach processing method for a workpiece according to claim 1, however may be silent upon wherein the mask in the mask preparing step includes a water-soluble resin applied to the front surface of the workpiece. The material was however known and used for the purpose at the time of the invention.  See Sandoh ¶31 and Figs. 3-9.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a water soluble material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao in view of Ohata in view of Klingbeil in view of Sandoh and Seddon (US 2019/0371670 A1)

Regarding claim 9, Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao in view of Ohata in view of Klingbeil teach processing method for a workpiece according to claim 1, wherein a grinding step is performed between the plasma etching step and the foreign matter removing step (Johnson ¶17 & 54).  Johnson is merely silent upon the grinding step including grinding the back surface of the workpiece to expose the grooves.  At the time of the invention, back grinding to specifically reach and expose plasma etched grooves was known.
Seddon teaches the analagous singulation process to that claimed and disclosed in both Johnson and Chen, and further teaches the claimed back grinding to complete the singulation.    For example see Seddon  ¶86 and figs 2-6 and similarly Sandoh Figs. 3-9.  Both Seddon figure 6 and Sandoh fig. 8 are directly analogous to the device shown in figure 5 of Johnson, noting Sandoh might not be showing a annular support ring portion of the holder.  One of ordinary skill in the art could used the thinning back grinding step of Johnson to fully separate the devices of the workpiece on the holder after plasma etching as shown by Seddon and Sandoh, and then subsequently perform the disclosed cleaning individually or by batch means.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.



Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao in view of Lindmayer (US 3949463 A).
Regarding claim 12, Johnson et al. in view of Chen in view of Okamoto et al.in view of Zhao teach wherein the processing method for a workpiece according to claim 1, however is silent upon wherein the mask in the mask preparing step includes specifically applying a water-soluble resin to cover the front surface of the workpiece.  The photo resist resin mask of Johnson is not specifically stated to be water soluble.  Johnson merely generally states the mask may be any suitable masking material and then merely gives a example of a resin photoresist in a embodiment example.  
At the time of the invention water soluble masking photoresists resin masking materials were known, used and commercially available.   For support see Lindmayuer et al. Col. 5 line 18+ which describes a commercially available generic water soluble photoresist.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a appropriate masking material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



17. (New) A processing method for a workpiece which has a front surface formed with a device in each of regions partitioned by a plurality of intersecting streets, the processing method comprising: preparing the workpiece having a substrate, a soldered electrode formed as an underbump metal and a bump connected to the substrate via the soldered electrode; a holding member disposing step of disposing a holding member on a back surface of the workpiece, wherein the holding member includes a tape and an annular frame to which the tape is attached; a mask preparing step of forming a mask that covers the substrate, exposes the streets, and is made of a water-soluble resin, a plasma etching step including: (a) supplying plasmatized SF6 through the mask to the substrate of the workpiece to form grooves in the substrate of the workpiece which is accompanied by a holding member disposed on a back surface thereof, (b) supplying plasmatized C4F8 to the substrate of the workpiece through the mask to deposit a coating on the substrate of the workpiece; (c) supplying plasmatized SF6 to the substrate of the workpiece through the mask to remove the coating remaining at bottoms of the grooves, thereby etching the groove bottoms; and (d) repeating steps (b) and (c) a set number of times based on a predetermined depth of the grooves in the workpiece; a foreign matter removing step of cleaning the workpiece and the holding member with a cleaning liquid, after the plasma etching step is conducted, to remove the coating produced in the plasma etching step and deposited between a lower side of the bump and the front surface of the substrate without lowering an adhesive force of the tape, wherein the foreign matter removing step is carried out by using a resist stripping agent as the cleaning liquid.

18. (New) The processing method for a workpiece according to claim 17, wherein the foreign matter removing step is carried out by immersing the workpiece and the holding member in the cleaning liquid heated to a temperature of 45°C to 50°C and applied ultrasonic vibration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/2/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Depended claim 16 as newly added 4/28/2022 was originally limitation found in claim 1 and previously rejected.  Claim 16 remains addressed along with claim 1.